Citation Nr: 0901615	
Decision Date: 01/14/09    Archive Date: 01/22/09

DOCKET NO.  05-16 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for degenerative joint 
disease of the right knee.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel




INTRODUCTION

The veteran served on active duty in the United States Army 
from August 1955 to November 1957.

Procedural history

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Chicago, Illinois 
(the RO) which, in part, declined to reopen the veteran's 
previously denied claim of entitlement to service connection 
for degenerative joint disease of the right knee.  The 
veteran disagreed with that decision and timely perfected an 
appeal.  

In March 2008, the Board reopened the veteran's claim based 
on the submission of new and material evidence.  The Board 
remanded the veteran's claim for further evidentiary 
development, specifically for a medical examination of the 
veteran's right knee.  

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  

Issue not on appeal

The May 2003 RO rating decision also declined to reopen the 
veteran's previousy-denied claim of entitlement to service 
connection for bipolar disorder.  The veteran duly appealed 
that determination.  It its March 2008 decision, the Board 
denied the veteran's claim to reopen.  The Board's decision 
is final.  See 38 C.F.R. § 20.1100 (2008).  That issue will 
be discussed no further herein.   



REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that this 
case must be remanded for further evidentiary development.  

The veteran, in essence, contends that he injured his right 
knee during military service and that injury caused his 
current degenerative joint disease of the right knee.

The medical evidence of record includes diagnoses of 
degenerative joint disease of the right knee.  See, e.g., a 
December 1995 VA examiner's report.  The veteran has also 
submitted a March 2003 "buddy" statement to the effect that 
his right knee was injured in approximately 1955.  See the 
March 18, 2003 statement of W.H.  
[The veteran's service treatment records are unavailable for 
review.  See October 23, 2007 Formal Findings on the 
Unavailability of Service Records.]  

In March 2008 the Board remanded this issue to obtain an 
examination of the veteran's right knee and a nexus opinion 
concerning the etiology of any knee disability which was 
identified.  See Charles v. Principi, 16 Vet. App. 370 
(2002).  The agency of original jurisdiction scheduled the 
veteran for a July 2008 examination; however, the veteran 
failed to attend.  

Subsequently, the veteran's representative has shown good 
cause as to why the veteran did not attend, specifically that 
at the time that the examination was scheduled he was in a 
nursing home and that he did not receive notice of the 
scheduled examination.  See Appellant's Post-Remand Brief, 
page 2.

Under these circumstances, the Board believes that in 
fairness to the veteran another attempt should be made to 
schedule the examination.

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  The veteran should be accorded an 
examination by an appropriate medical 
provider.  Through his representative, VBA 
should ascertain, to the extent possible, 
the veteran's current address of record.  
The veteran's VA claims folder should be 
made available to the examiner, who should 
determine whether or not the veteran 
currently has a right knee disorder.  If a 
right knee disability is diagnosed, the 
examiner should render an opinion, based 
on the veteran's history and what is known 
about the progression of degenerative 
disease, as to whether it is as likely as 
not that the veteran's right knee disorder 
was caused by the reported incident during 
the veteran's military service.  A report 
should be prepared and associated with the 
veteran's VA claims folder.

        2.  Following the completion of the 
foregoing, and 
after undertaking any other development it 
deems necessary, the VBA should 
readjudicate the veteran's claim.  If the 
claim is denied, VBA should provide the 
veteran and his representative with a 
supplemental statement of the case and 
allow an appropriate period of time for 
response.  Thereafter, the claims folder 
should be returned to the Board for 
further appellate review, if otherwise in 
order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




